Citation Nr: 0418698	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  99-10 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to restoration of a 30 percent rating for a 
service-connected right leg disability, rated 10 percent from 
July 1, 1998, and 20 percent since April 13, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from November 1983 to 
October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 RO decision that reduced 
the rating for a service-connected right leg disability (then 
characterized as residuals of a right femur fracture) from 30 
percent to 10 percent, effective July 1, 1998.  Such a rating 
reduction had been proposed in a June 1997 rating decision.  

In a July 2001 rating decision, the RO recharacterized the 
service-connected right leg disability as post-traumatic 
sciatic nerve neuropathy and injury to the right side, and 
assigned a 20 percent rating, effective April 13, 2000.  The 
veteran appeals for restoration of the 30 percent rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service-connected residuals of a right femur 
fracture were rated 30 percent from October 1, 1992; the RO 
reduced the rating to 10 percent effective July 1, 1998.  

Medical records reflect that during service, in 1985, the 
veteran incurred a fracture of his right femur.  He underwent 
open reduction and internal fixation, with use of a 
compression plate and iliac bone graft.  The compression 
plate subsequently fractured, and was removed.  A Kuntscher 
nail was inserted into the right femur.

In April 1992, the veteran underwent right knee surgery.  In 
July 1997, a private physician noted that the veteran had a 
leg-length discrepancy, with the right leg shorter than the 
left.

At a January 2003 VA neurological examination, the examiner 
diagnosed lumbar radiculopathy and sciatic neuropathy, and 
opined that these disorders were causally related to the 
veteran's femur fracture and reconstruction.

In a July 2001 rating decision, the RO recharacterized the 
service-connected right leg disability as post-traumatic 
sciatic nerve neuropathy and injury to the right side, and 
assigned a 20 percent rating, effective April 13, 2000.  

The Board notes that the medical evidence suggests that the 
veteran may have separate and distinct problems involving his 
service-connected right leg disability.  The United States 
Court of Appeals for Veterans Claims (Court) has stated, in 
Esteban v. Brown, 6 Vet. App. 259 (1994), that where the 
symptomatology of a service-connected disability can be 
attributed to separate and distinct problems, each may be 
separately rated and then combined.  The most recent VA 
orthopedic examination of the right leg, performed in 
December 2001, does not clarify this point.  Accordingly, 
another examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

Finally, the Board notes that at his March 2004 Travel Board 
hearing, the veteran stated that he intended to submit 
private medical records from his chiropractor.  Such records 
have not been received.  The veteran is advised that he may 
submit any evidence pertinent to his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should review the claims file, 
and ensure that all VCAA obligations have 
been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for a right leg disability 
covering the period from January 2004 to 
the present, which have not been 
previously submitted.  

3.  Thereafter, the veteran should be 
afforded a VA examination by an 
orthopedist to determine the current 
severity of his service-connected 
residuals of a fracture of the right 
femur to include any associated 
disability involving the knee or hip.  
The claims folder should be made 
available to and reviewed by the examiner 
in conjunction with the examination. All 
indicated tests should be performed.  The 
examination should include evaluations 
for limitation of motion of the right 
thigh and knee, to include extension.  
The examiner should be requested to note 
the normal ranges of motion of the 
involved joints.  The examiner is 
requested to indicate whether there is 
ankylosis and/arthritis involving the 
right knee or hip, which is due to the 
service-connected residuals of a right 
femur fracture.  

Additionally, the examiner should be 
requested to determine whether the 
involved hip and knee exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
lower extremities are used repeatedly 
over a period of time.  

Following the examination the examiner is 
requested to identify any complaints and 
findings which are separate and distinct 
from the post-traumatic sciatic 
neuropathy of the right leg.  

4.  The RO should forward the claims 
folder to the VA examiner who performed 
the January 2003 VA neurological 
examination  (If that examiner is 
unavailable then to another VA 
neurologist) for an addendum.  

The examiner is requested to again review 
the records and to render an opinion to 
whether there is complete or incomplete 
paralysis of the involved nerve(s).  If 
the paralysis is incomplete, the examiner 
should indicate whether it is mild, 
moderate, moderately severe, or severe.

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the claim for 
entitlement to restoration of a 30 
percent rating for a service-connected 
right leg disability.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




